Citation Nr: 0724461	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-29 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine, bilateral arms and bilateral legs. 

2.  Entitlement to service connection for peripheral 
neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from August 1966 to June 
1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2004, a 
statement of the case was issued in July 2005, and a 
substantive appeal was received in August 2005.  

The Board notes that the February 2004 rating decision also 
denied entitlement to service connection for post-traumatic 
stress disorder, bilateral hearing loss, and tinnitus.  
Appeal of these issues was also perfected.  However, an 
October 2006 rating decision granted service connection for 
all of these disabilities.  As this was a full grant of the 
benefits sought on appeal, these issues are not longer in 
appellate status.  


FINDING OF FACT

In a July 2007 statement, the veteran indicated that he no 
longer wished to pursue an appeal on the issues of 
entitlement to service connection for arthritis of the 
cervical spine, bilateral arms and bilateral legs, and 
peripheral neuropathy.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran, as it relates to entitlement to service connection 
for arthritis of the cervical spine, bilateral arms and 
bilateral legs, and peripheral neuropathy, have been met.  38 
U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran, in a written statement in July 
2007, withdrew his appeal as to the issues of entitlement to 
service connection for arthritis of the cervical spine, 
bilateral arms and bilateral legs, and peripheral neuropathy.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration of these issues.  Accordingly, 
the Board does not have jurisdiction to review the appeal of 
these issues and they are dismissed without prejudice.  


ORDER

The appeal as to the issues of entitlement to service 
connection for arthritis of the cervical spine, bilateral 
arms and bilateral legs, and peripheral neuropathy is 
dismissed.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


